DETAILED ACTION
Election/Restrictions
1. This application contains claims directed to the following patentabsy distinct species;
Species 1; Figures 90-102: embodiment is drawn to a buttress assembly comprising a buttress body having a mesh layer; wherein an adhesive layer is configured to releasably adhere to one of an anvil or a staple cartridge of an end effector in response to closure of the end effector on the buttress assembly,wherein the buttress body is configured to contact tissue clamped by the end effector during closure thereof,wherein the buttress body is further configured to be pierced and captured by staples ejected from the staple cartridge into the clamped tissue and thereby reinforce the engagement between the ejected staples with the clamped tissue; and apparently drawn to claims 301-311.
Species 2; Figures 18-19; embodiment is drawn to a buttress applier cartridge including the buttress assembly disposed on a platform; a retainer configured to releasable retain the assembly on the platform; and apparently drawn to claims 312-315.
Species 3; Figures 35a-b; embodiment is drawn to a buttress applier cartridge including the buttress assembly disposed on a platform; wherein an adhesive layer includes a pressure sensitive adhesive, wherein the buttress assembly is oriented such that the buttress body is in direct contact with the platform and such that the adhesive layer faces outwardly away from the platform, wherein the adhesive layer is configured to releasably adhere to one of an anvil or a staple cartridge of the end effector in response to closure of the end effector on the platform; and(c)    a retainer operable to engage and retain the buttress assembly on the platform, wherein the retainer is configured to release the buttress assembly from the platform in response to closure of the end effector on the platform; and apparently drawn to claims 316-318.
Species 4; Figures 5a-c, 6; embodiment is drawn to a surgical stapler end effector assembly including a staple cartridge has  a deck, wherein the staple cartridge is operable to eject the staples through the deck and into tissue;(b)   an anvil operable to clamp tissue against the deck, wherein the anvil includes a staple forming surface configured to receive and form the staples ejected through the deck and the tissue; and(c)    a buttress assembly releasably coupled with one of the deck or the staple forming surface, wherein the buttress assembly comprises:(i)    a buttress body having a mesh layer, and (ii)    an adhesive layer disposed over and integrally coupled with the buttress body, wherein the adhesive layer is releasably adhered to the one of the deck or the staple forming surface such that the buttress body is positioned to contact tissue clamped between the staple cartridge and the anvil,wherein the buttress body is configured to be pierced and captured by staples ejected from the staple cartridge and into tissue clamped by the end effector; and apparently drawn to claims 319-320.
	The species are substantially dissimilar and structurally different for securing various buttress that is secured to a staple cartridge or an anvil

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 301 appears to be generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g,, searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C, 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (!) an election of a species to be examined even though the requirement
may be traversed (37 CFR 1.143} and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement ’will result in the loss of right to petition under 37 CFR 1.144. if claims are added after the election, applicant must Indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or dearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1,141.
2. 	Applicant is reminded that upon the cancellation of claims to a no-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771